Exhibit 10.1

THE PROVIDENCE SERVICE CORPORATION

INCENTIVE STOCK OPTION - OFFICERS

 

To:   

 

Date of Grant:   

 

You are hereby granted an option, effective as of the date hereof, to purchase
         shares of common stock, $.001 (“Common Stock”), of The Providence
Service Corporation, a corporation (the “Company”), at a price of $          per
share pursuant to the Company’s 2006 Long-Term Incentive Plan, as amended (the
“Plan”).

This option shall terminate and is not exercisable after ten years from the date
of its grant (the “Scheduled Termination Date”), except if terminated earlier as
hereafter provided.

Your option may first be exercised on and after                      from the
date of grant, but not before that time. On and after                      and
prior to                      from the date of grant, your option may be
exercised for up to                      of the total number of shares subject
to the option minus the number of shares previously purchased by exercise of the
option (as adjusted for any change in the outstanding shares of the Common Stock
of the Company by reason of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, transfer of assets,
reorganization, conversion or what the Administrator deems in its sole
discretion to be similar circumstances). Each succeeding                     
thereafter your option may be exercised for up to an additional
                     of the total number of shares subject to the option minus
the number of shares previously purchased by exercise of the option (as adjusted
for any change in the outstanding shares of the Common Stock of the Company by
reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances). Thus, this option is fully exercisable on and after
                     after the date of grant, except if terminated earlier as
provided herein.

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase. The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) (unless
prohibited by the Administrator) certificates representing shares of Common
Stock of the Company, which will be valued by the Secretary of the Company at
the fair market value per share of the Company’s Common Stock (as determined in
accordance with the Plan) on the date of delivery of such certificates to the
Company, accompanied by an assignment of the stock to the Company; or
(c) (unless prohibited by the Administrator) any combination of cash and Common
Stock of the Company valued as provided in clause (b). The use of the so-called
“attestation procedure”) to exercise a stock option may be permitted by the
Administrator. Any assignment of stock shall be in a form and substance
satisfactory to the Secretary of the Company, including guarantees of
signature(s) and payment of all transfer taxes if the Secretary deems such
guarantees necessary or desirable.

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which your employment by the Company or a Company
subsidiary corporation is terminated (whether such termination be voluntary or
involuntary) other than by reason of Disability (as defined in the Plan) or
death, in which case your option will terminate one year from the date of
termination of employment due to Disability or death (but in no event later than
the Scheduled Termination Date). After the date your employment is terminated,
as aforesaid, you may exercise this option only for the number of shares which
you had a right to purchase and did not purchase on the date your employment
terminated. Provided you are willing to continue your employment for the Company
or a successor after a Change in Control (as defined in the Plan) at the same
compensation you enjoyed immediately

 

1



--------------------------------------------------------------------------------

prior to such Change in Control, if your employment is involuntarily terminated
without cause after a Change in Control, you may exercise this option for the
number of shares you would have had a right to purchase on the date of the
Change of Control, to the extent not previously exercised by you, and for a
period of three years after the Change in Control notwithstanding the
termination of your employment (but in no event later than the Scheduled
Termination Date); provided, however, in the event of termination, other than
involuntary termination without cause, following a Change in Control, you may
exercise this option for the number of shares you would have a right to purchase
on the date of the Change in Control, to the extent not previously exercised by
you, for a period of three months after the date on which your employment by the
Company or a Company subsidiary is terminated. If you are employed by a Company
subsidiary corporation, your employment shall be deemed to have terminated on
the date your employer ceases to be a Company subsidiary corporation, unless you
are on that date transferred to the Company or another Company subsidiary
corporation. Your employment shall not be deemed to have terminated if you are
transferred from the Company to a Company subsidiary corporation, or vice versa,
or from one Company subsidiary corporation to another Company subsidiary
corporation.

If you die while employed by the Company or a Company subsidiary corporation,
your executor or administrator, as the case may be, may, at any time within one
year after the date of your death (but in no event later than the Scheduled
Termination Date), exercise the option as to any shares which you had a right to
purchase and did not purchase during your lifetime. If your employment with the
Company or a Company parent or subsidiary corporation is terminated by reason of
your Disability, you or your legal guardian or custodian may at any time within
one year after the date of such termination (but in no event later than the
Scheduled Termination Date), exercise the option as to any shares which you had
a right to purchase and did not purchase prior to such termination. Your
executor, administrator, guardian or custodian must present proof of his
authority satisfactory to the Company prior to being allowed to exercise this
option.

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Administrator, whose decision shall be
final, binding and conclusive in the absence of clear and convincing evidence of
bad faith.

In the event of a liquidation or proposed liquidation of the Company, including
(but not limited to) a transfer of assets followed by a liquidation of the
Company, or in the event of a Change in Control (as defined in the Plan) or
proposed Change in Control, the Administrator shall have the right to require
you to exercise this option upon thirty (30) days prior written notice to you.
If at the time such written notice is given this option is not otherwise
exercisable, the written notice will set forth your right to exercise this
option even though it is not otherwise exercisable. In the event this option is
not exercised by you within the thirty (30) day period set forth in such written
notice, this option shall terminate on the last day of such thirty (30) day
period, notwithstanding anything to the contrary contained in this option.

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
Disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a shareholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

(a) Until the Plan pursuant to which this option is granted is approved by the
shareholders of the Company in the manner required by any applicable provision
of the Code (as defined in the Plan) and the regulations thereunder and any
applicable securities exchange or listing rule or agreement;

 

2



--------------------------------------------------------------------------------

(b) Until this option and the optioned shares are approved, registered and
listed with such federal, state, local and foreign regulatory bodies or agencies
and securities exchanges as the Company may deem necessary or desirable, or the
Company deems such option or optioned shares to be exempted therefrom;

(c) During any period of time in which the Company deems that the exercisability
of this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or foreign law, rule or regulation,
or any applicable securities exchange or listing rule or agreement, or may cause
the Company to be legally obligated to issue or sell more shares than the
Company is legally entitled to issue or sell;

(d) Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Administrator) (i) all federal, state, local and foreign tax withholding
required by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state, local and foreign payroll and other
taxes due in connection with the option exercise; or

The following two paragraphs shall be applicable if, on the date of exercise of
this option, no registration statement and current prospectus under the
Securities Act of 1933 covers the Common Stock to be purchased pursuant to such
exercise, and shall continue to be applicable for so long as such registration
has not occurred and such current prospectus is not available:

(a) The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted. The optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The optionee shall execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.

(b) The certificates for Common Stock to be issued to the optionee hereunder
shall bear the following legend:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

It is the intention of the Company and you that this option shall, if possible,
be an “Incentive Stock Option” as that term is used in Section 422(b) of the
Code and the regulations thereunder. In the event this option is in any way
inconsistent with the legal requirements of the Code or the regulations
thereunder for an “Incentive Stock Option,” this option shall be deemed
automatically amended as of the date hereof to conform to such legal
requirements, if such conformity may be achieved by amendment. To the extent
that the number of shares subject to this option which are exercisable for the
first time exceed the $100,000 limitation contained in Section 422(d) of the
Code, this option will not be considered an Incentive Stock Option.

Further, nothing herein guarantees you employment for any specified period of
time. You recognize that, for instance, you may terminate your employment or the
Company or any of its Affiliates may terminate your employment prior to the date
on which your option becomes vested or exercisable.

 

3



--------------------------------------------------------------------------------

You understand and agree that the existence of this option will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the General Counsel of the Company. If mailed, it
should be addressed to the General Counsel of the Company at its then main
headquarters. Any notice given to you will be addressed to you at your address
as reflected on the personnel records of the Company. You and the Company may
change the address for notice by like notice to the other. Notice will be deemed
to have been duly delivered when hand-delivered or, if mailed, on the day such
notice is postmarked.

Any dispute or disagreement between you and the Company with respect to any
portion of this option (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall be settled by
arbitration, at a location designated by the Company, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time. However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this option amicably and informally, in good faith, for a period
not to exceed two weeks. Thereafter, the dispute or disagreement will be
submitted to arbitration. At any time prior to a decision from the arbitrator(s)
being rendered, you and the Company may resolve the dispute by settlement. You
and the Company shall equally share the costs charged by the American
Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses. The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company. Further, neither you nor the Company shall
appeal any such award. Judgment of a court of competent jurisdiction may be
entered upon the award and may be enforced as such in accordance with the
provisions of the award.

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This option constitutes the entire understanding
between the Company and you with respect to the subject matter hereof and no
amendment, supplement or waiver of this option, in whole or in part, shall be
binding upon the Company unless in writing and signed by the President of the
Company. This option and the performances of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware.

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

THE PROVIDENCE SERVICE CORPORATION By:  

 

Title:  

 

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of this
option. I hereby signify my understanding of, and my agreement with, the terms
and conditions of the Plan and of this option. I agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to this option. I
accept this option in full satisfaction of any previous written or verbal
promise made to me by the Company or any of its Affiliates with respect to
option or stock grants.

 

Date:                           

 

      Signature of Optionee      

 

      Print Name

 

5



--------------------------------------------------------------------------------

THE PROVIDENCE SERVICE CORPORATION

NON-QUALIFIED STOCK OPTION – OFFICERS

 

To:   

 

Date of Grant:   

 

You are hereby granted an option, effective as of the date hereof, to purchase
         shares of common stock, $.001 par value (“Common Stock”), of The
Providence Service Corporation, a corporation (the “Company”), at a price of
$         per share pursuant to the Company’s 2006 Long-Term Incentive Plan, as
amended (the “Plan”).

This option shall terminate and is not exercisable after ten years from the date
of its grant (the “Scheduled Termination Date”), except if terminated earlier as
hereafter provided.

Your option may first be exercised on and after                      from the
date of grant, but not before that time. On and after                      and
prior to                      from the date of grant, your option may be
exercised for up to                      of the total number of shares subject
to the option minus the number of shares previously purchased by exercise of the
option (as adjusted for any change in the outstanding shares of the Common Stock
of the Company by reason of a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, transfer of assets,
reorganization, conversion or what the Administrator deems in its sole
discretion to be similar circumstances). Each succeeding                     
thereafter your option may be exercised for up to an additional
                     of the total number of shares subject to the option minus
the number of shares previously purchased by exercise of the option (as adjusted
for any change in the outstanding shares of the Common Stock of the Company by
reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances). Thus, this option is fully exercisable on and after
                     after the date of grant, except if terminated earlier as
provided herein.

You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its then principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase. The payment may be in any of the following
forms: (a) cash, which may be evidenced by a check and includes cash received
from a stock brokerage firm in a so-called “cashless exercise”; (b) (unless
prohibited by the Administrator) certificates representing shares of Common
Stock of the Company, which will be valued by the Secretary of the Company at
the fair market value per share of the Company’s Common Stock (as determined in
accordance with the Plan) on the date of delivery of such certificates to the
Company, accompanied by an assignment of the stock to the Company; or
(c) (unless prohibited by the Administrator) any combination of cash and Common
Stock of the Company valued as provided in clause (b). The use of the so-called
“attestation procedure” to exercise a stock option may be permitted by the
Administrator. Any assignment of stock shall be in a form and substance
satisfactory to the Secretary of the Company, including guarantees of
signature(s) and payment of all transfer taxes if the Secretary deems such
guarantees necessary or desirable.

 

6



--------------------------------------------------------------------------------

Your option will, to the extent not previously exercised by you, terminate three
months after the date on which your employment by the Company or a Company
subsidiary corporation is terminated (whether such termination be voluntary or
involuntary) other than by reason of Disability (as defined in the Plan) or
death, in which case your option will terminate one year from the date of
termination of employment due to Disability or death (but in no event later than
the Scheduled Termination Date). After the date your employment is terminated,
as aforesaid, you may exercise this option only for the number of shares which
you had a right to purchase and did not purchase on the date your employment
terminated. Provided you are willing to continue your employment for the Company
or a successor after a Change in Control (as defined in the Plan) at the same
compensation you enjoyed immediately prior to such Change in Control, if your
employment is involuntarily terminated without cause after a Change in Control,
you may exercise this option for the number of shares you would have had a right
to purchase on the date of the Change of Control, to the extent not previously
exercised by you, and for a period of three years after the Change in Control
notwithstanding the termination of your employment (but in no event later than
the Scheduled Termination Date); provided, however, in the event of termination,
other than involuntary termination without cause, following a Change in Control,
you may exercise this option for the number of shares you would have a right to
purchase on the date of the Change in Control, to the extent not previously
exercised by you, for a period of three months after the date on which your
employment by the Company or a Company subsidiary is terminated. If you are
employed by a Company subsidiary corporation, your employment shall be deemed to
have terminated on the date your employer ceases to be a Company subsidiary
corporation, unless you are on that date transferred to the Company or another
Company subsidiary corporation. Your employment shall not be deemed to have
terminated if you are transferred from the Company to a Company subsidiary
corporation, or vice versa, or from one Company subsidiary corporation to
another Company subsidiary corporation.

If you die while employed by the Company or a Company subsidiary corporation,
your executor or administrator, as the case may be, may, at any time within one
year after the date of your death (but in no event later than the Scheduled
Termination Date), exercise the option as to any shares which you had a right to
purchase and did not purchase during your lifetime. If your employment with the
Company or a Company parent or subsidiary corporation is terminated by reason of
your Disability, you or your legal guardian or custodian may at any time within
one year after the date of such termination (but in no event later than the
Scheduled Termination Date), exercise the option as to any shares which you had
a right to purchase and did not purchase prior to such termination. Your
executor, administrator, guardian or custodian must present proof of his
authority satisfactory to the Company prior to being allowed to exercise this
option.

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this option and the
option price of such shares shall be appropriately adjusted in a manner to be
determined in the sole discretion of the Administrator, whose decision shall be
final, binding and conclusive in the absence of clear and convincing evidence of
bad faith.

In the event of a liquidation or proposed liquidation of the Company, including
(but not limited to) a transfer of assets followed by a liquidation of the
Company, or in the event of a Change in Control (as defined in the Plan) or
proposed Change in Control, the Administrator shall have the right to require
you to exercise this option upon thirty (30) days prior written notice to you.
If at the time such written notice is given this option is not otherwise
exercisable, the written notice will set forth your right to exercise this
option even though it is not otherwise exercisable. In the event this option is
not exercised by you within the thirty (30) day period set forth in such written
notice, this option shall terminate on the last day of such thirty (30) day
period, notwithstanding anything to the contrary contained in this option.

 

7



--------------------------------------------------------------------------------

This option is not transferable otherwise than by will or the laws of descent
and distribution, and is exercisable during your lifetime only by you,
including, for this purpose, your legal guardian or custodian in the event of
Disability. Until the option price has been paid in full pursuant to due
exercise of this option and the purchased shares are delivered to you, you do
not have any rights as a shareholder of the Company. The Company reserves the
right not to deliver to you the shares purchased by virtue of the exercise of
this option during any period of time in which the Company deems, in its sole
discretion, that such delivery would violate a federal, state, local or
securities exchange rule, regulation or law.

Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:

(a) Until the Plan pursuant to which this option is granted is approved by the
shareholders of the Company in the manner required by any applicable provision
of the Code (as defined in the Plan) and the regulations thereunder and any
applicable securities exchange or listing rule or agreement;

(b) Until this option and the optioned shares are approved, registered and
listed with such federal, state, local and foreign regulatory bodies or agencies
and securities exchanges as the Company may deem necessary or desirable, or the
Company deems such option or optioned shares to be exempted therefrom;

(c) During any period of time in which the Company deems that the exercisability
of this option, the offer to sell the shares optioned hereunder, or the sale
thereof, may violate a federal, state, local or foreign law, rule or regulation,
or any applicable securities exchange or listing rule or agreement, or may cause
the Company to be legally obligated to issue or sell more shares than the
Company is legally entitled to issue or sell;

(d) Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Administrator) (i) all federal, state, local and foreign tax withholding
required by the Company in connection with the option exercise and (ii) the
employee’s portion of other federal, state, local and foreign payroll and other
taxes due in connection with the option exercise; or

The following two paragraphs shall be applicable if, on the date of exercise of
this option, no registration statement and current prospectus under the
Securities Act of 1933 covers the Common Stock to be purchased pursuant to such
exercise, and shall continue to be applicable for so long as such registration
has not occurred and such current prospectus is not available:

(a) The optionee hereby agrees, warrants and represents that he will acquire the
Common Stock to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted. The optionee
further agrees that he will not at any time make any offer, sale, transfer,
pledge or other disposition of such Common Stock to be issued hereunder without
an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The optionee shall execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.

(b) The certificates for Common Stock to be issued to the optionee hereunder
shall bear the following legend:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 

8



--------------------------------------------------------------------------------

The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws or upon receipt of any opinion of counsel acceptable to the Company that
said registration is no longer required.

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

It is the intention of the Company and you that this option shall not be an
“Incentive Stock Option” as that term is used in Section 422(b) of the Code and
the regulations thereunder.

Further, nothing herein guarantees you employment for any specified period of
time. You recognize that, for instance, you may terminate your employment or the
Company or any of its Affiliates may terminate your employment prior to the date
on which your option becomes vested or exercisable.

You understand and agree that the existence of this option will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the General Counsel of the Company. If mailed, it
should be addressed to the General Counsel of the Company at its then main
headquarters. Any notice given to you will be addressed to you at your address
as reflected on the personnel records of the Company. You and the Company may
change the address for notice by like notice to the other. Notice will be deemed
to have been duly delivered when hand-delivered or, if mailed, on the day such
notice is postmarked.

Any dispute or disagreement between you and the Company with respect to any
portion of this option or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration, at a location designated
by the Company, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or its successor, as amended from time to time.
However, prior to submission to arbitration you will attempt to resolve any
disputes or disagreements with the Company over this option amicably and
informally, in good faith, for a period not to exceed two weeks. Thereafter, the
dispute or disagreement will be submitted to arbitration. At any time prior to a
decision from the arbitrator(s) being rendered, you and the Company may resolve
the dispute by settlement. You and the Company shall equally share the costs
charged by the American Arbitration Association or its successor, but you and
the Company shall otherwise be solely responsible for your own respective
counsel fees and expenses. The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decision and award and
shall be binding and conclusive on you and the Company. Further, neither you nor
the Company shall appeal any such award. Judgment of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof. In the event of any conflict between the terms of this
option and the terms of the Plan in effect on the date of this option, the terms
of the Plan shall govern. This

 

9



--------------------------------------------------------------------------------

option constitutes the entire understanding between the Company and you with
respect to the subject matter hereof and no amendment, supplement or waiver of
this option, in whole or in part, shall be binding upon the Company unless in
writing and signed by the President of the Company. This option and the
performances of the parties hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.

Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

THE PROVIDENCE SERVICE CORPORATION By:  

 

Title:  

 

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of this
option. I hereby signify my understanding of, and my agreement with, the terms
and conditions of the Plan and of this option. I agree to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator
concerning any questions arising under the Plan with respect to this option. I
accept this option in full satisfaction of any previous written or verbal
promise made to me by the Company or any of its Affiliates with respect to
option or stock grants.

 

Date:                                 

 

      Signature of Optionee      

 

      Print Name

 

11